Citation Nr: 1718585	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  04-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include asbestosis.  

2.  Entitlement to service connection for the residuals of right-sided brain damage.  

3.  Entitlement to an earlier effective date than May 23, 2003, for the grant of service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and appellant


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service during World War II from March 1944 to February 1946.  He died in July 2009 during the pendency of the appeal.  The appellant is his surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Montgomery, Alabama, including an April 2003 decision which denied service connection for right-sided brain damage, a March 2005 decision which denied service connection for a lung disorder, to include asbestosis, and a December 2015 which granted service connection for vertigo effective May 23, 2003.  

The Veteran and appellant testified before the undersigned Veterans Law Judge (VLJ) in March 2008 regarding the service connection claims and a transcript of the hearing has been associated with the claims file.  An April 2008 Board decision denied the service connection claims, and he appealed the matters to the Veterans Claims Court.  In October 2010, subsequent to the Veteran's death, the Court Clerk granted the appellant's motion for substitution and remanded the claims consistent with a July 2009 Joint Motion for Remand (JMR).  Thereafter, the service connection claims were remanded by the Board in September 2011 and August 2015 for additional development.  As the requested development has been completed, the matters are now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, previous claims of service connection for an acquired psychiatric disorder and an increased rating for vertigo were granted by the RO in November 2014 and February 2017.  As such, they are no longer before the Board on appeal.  


FINDINGS OF FACT

1.  A lung disorder did not first manifest during active service or in one year of service discharge, and is not otherwise etiologically related to active service.  

2.  Right-sided brain damage did not first manifest during active service or in one year of service discharge, and is not otherwise etiologically related to active service.  

3.  The Veteran first reported symptoms of vertigo, including affected balance and equilibrium, in the May 23, 2003, notice of disagreement (NOD) regarding the RO's denial of his September 16, 2002, claim of entitlement to service connection for right-sided brain damage.  

4.  The August 2015 Board decision which granted service connection for vertigo bifurcated the issue from the Veteran's claim of entitlement to service connection for right-sided brain damage based on his May 23, 2003, NOD.  



CONCLUSIONS OF LAW

1.  A lung disorder, to include asbestosis, was not incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The residuals of right-sided brain damage was not incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for an effective date earlier than May 23, 2003, for the grant of service connection for vertigo have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Lung Disorder/Asbestosis

The appellant's claim of entitlement to service connection for a lung disorder, to include asbestosis, is based on the Veteran's previous report that his service on the U.S.S. Casablanca involved exposure to asbestos.  

Service personnel records confirm his service aboard the U.S.S. Casablanca; however, service treatment records do not show complaints, treatment, or diagnosis of asbestosis or any other lung disorder.  A March 1944 entrance examination and a February 1946 separation examination do not reflect any defects or diagnoses regarding the lungs.  Additionally, the Veteran denied any related conditions in concurrent reports of medical history.  

Post-service private treatment records from February 2001 showed no significant airflow obstruction by spirometry testing.  In June 2001, private imaging tests revealed a nodule in the Veteran's left upper lung which was thought to be a granuloma.  In October 2002, a chest CT scan showed a left upper lung field with an appearance consistent with a scar. The physician noted that there were no chest x-rays available prior to March 2002, so further follow up should be performed to monitor changes.  In November 2005, a private physician noted that three years of radiographic data revealed focal pleural fibrosis. The physician further stated that the Veteran had significant asbestos exposure and that he thought the Veteran had pulmonary pleural asbestosis without significant impairment.  

In an August 2007 VA examination, the examiner noted that according to VA guidance and based on the Veteran's military occupational specialty (MOS) of seaman first class, his probability of asbestos exposure during active service was minimal.  Following examination, the examiner diagnosed mild asbestosis; however, he ultimately concluded that he could not determine whether the Veteran's claimed exposure to asbestosis while serving aboard the U.S.S. Casablanca occurred without resorting to mere speculation.  

Private treatment records from October 2007 note the Veteran's mild restrictive ventilatory defect attributable to his asbestos exposure.  The physician stated that he had reviewed the Veteran's asbestos exposure and the only hard asbestos exposure he could find was when the Veteran served as a seaman in the Navy and actually mixed raw asbestos with mortar and applied it by hand and trowel to steam pipes on his ship.  The Veteran also reported possible asbestos exposure during his adult work life but the physician stated this was quite casual and not heavy exposure, if it occurred at all.  The physician concluded without a doubt that the Veteran's asbestosis was related to his asbestos exposure during active service.  

Most recently, following the July 2009 JMR, VA obtained an additional medical opinion in March 2012.  Following a thorough review of the claims file, a VA health provider opined that the Veteran's biapical pleural calcifications, left upper lung scarring, and focal pleural fibrosis (claimed as asbestosis) were less likely than not incurred during active service or caused by exposure to asbestos during active service.  The reviewer noted that the service treatment records were normal regarding the lungs and that abnormal radiological findings were first reported 55 years after active service.  Rather, the examiner concluded that the lung disorder was most likely related to his 30 year civilian occupational history in air conditioning, including fiberglass installation and working in old buildings.  

Based on the evidence above, the preponderance of evidence weighs against the claim of entitlement to service connection for a lung disorder, to include asbestosis.  First, service treatment records do not document the onset of any lung disorder and post-service treatment records do not record any related complaints until February 2001, more than 5 decades after discharge.  

Next, while the medical evidence of record is conflicting, the Board places lesser  probative value on the positive private nexus opinions as it is based on the Veteran's subjective history regarding his alleged exposure to asbestos during active service.  Rather, the Board affords the most probative value to the March 2012 VA opinion, which is factually accurate, fully articulated, and supported by sound reasoning.  Notably, the examiner considered the service treatment records, VA guidelines on asbestos exposure, and an absence of related complaints for 55 after active service to support his opinion that the Veteran's lung disorder was less likely than not incurred during active service or caused by exposure to asbestos during active service.  Additionally, the examiner concluded that the Veteran's lung diagnoses were most likely related to his 30 year civilian occupational history in air conditioning, including fiberglass installation and working in old buildings.  

The Veteran and appellant have each reported his trouble breathing since active service.  Notably, their lay statements of record are probative evidence insofar as they report observable symptomatology.  However, to the extent that such statements assert a nexus between a current lung disorder and his active service, they are afforded lesser probative value as neither the Veteran nor the appellant possess medical expertise.  Moreover, the probative value of the lay statements is further diminished by his conflicting statements regarding his alleged exposure to asbestos.  Notably, his initial June 2004 claim reported that he was never exposed to asbestos prior to or after active service; however, at the March 2008 Board videoconference hearing, he conceded post-service occupational exposure to asbestos while working for an air conditioning company.  

Given the evidence as discussed above, the preponderance of evidence weighs against the claim of entitlement to service connection for a lung disorder, to include asbestosis, As such, there is no reasonable doubt to be resolved and the appeal is denied.  

Right-Sided Brain Damage

The appellant's claim of entitlement to service connection for right-sided brain damage stems from the Veteran's previous assertions that he sustained an injury to the right side of his head while aboard the U.S.S. Casablanca between October and December 1945.  

As above, service personnel records confirm his service aboard the U.S.S. Casablanca; however, service treatment records do not show complaints, treatment, or diagnosis of right-sided brain damage or a related injury.  A March 1944 entrance examination and a February 1946 separation examination do not reflect any defects or diagnoses regarding his head and nervous system. Additionally, he denied any related conditions in concurrent Reports of Medical History.  

Post-service evidence shows that in December 2000, the Veteran reported that he sought private treatment following his separation from active service, but that such records were unavailable as the physician was deceased.  February 2001 private treatment records show a normal magnetic resonance angiography (MRA) testing of the brain.  Magnetic resonance imaging (MRI) testing revealed diffuse ischemic changes with periventricular white matter demyelinization and an old left basal ganglia infarct, without acute brain abnormalities.  

Private treatment records from October 2001 document that the Veteran had a stroke with a lacuna infarct.  In May 2003, his private physician reported that he had been treating the Veteran for complaints of dizziness, vertigo, and falls. The physician stated that the Veteran's symptoms could be caused by ear and head trauma during active service.  In June 2005, his private physician stated that his conditions included peripheral neuropathy and mild tremor.  

A July 2003 VA neurology consultation noted that the Veteran developed a staggering gait in approximately 2000 and loss of equilibrium in 2002. As a result he was diagnosed with essential tremor.  The neurologist also acknowledged the Veteran's assertion that his in-service head trauma caused his current problems, but stopped short of endorsing this theory as much of the information was based on the Veteran's reported history.  

In accordance with the July 2009 JMR and prior Board remand, a February 2012 response by the Joint Service Records Research Center (JSRRC) via the Defense Personnel Records Information Retrieval System (DPRIS) documents that a thorough review of the deck logs of the U.S.S. Casablanca did not support the Veteran's claim of an in-service injury resulting in right-sided head trauma, although there was a noted September 1945 incident when another service member was injured when a 50 caliber machine gun shell exploded.  

Most recently, VA obtained an expert medical opinion in March 2012.  Following a thorough review of the claims file, the reviewer concluded that the Veteran's diffuse brain ischemic changes with periventricular white matter demyelination, old left basal ganglia infarct, right basal ganglia, and left temporal region infarct (claimed as right-sided brain damage) was not caused by or related to head trauma during active service.  The examiner noted that service treatment records did not document any related complaints or treatment and that the Veteran's condition was first diagnosed 55 years following active service.  Rather, the reviewer stated that the Veteran's disorder was most likely caused by or related to his longstanding hyperlipidemia, hypertension, history of tobacco use, and the natural effects of age.  

Based on the evidence above, the preponderance of evidence weighs against the claim of entitlement to service connection for right-sided brain damage.  First, service treatment records do not document the onset of right-sided brain damage or related complaints associated with the reported (but unconfirmed) in-service right-sided head injury.  Further, post-service treatment records do not document any related complaints until approximately 2000, when the Veteran reported that he developed a staggering gait.  

Next, the Board places lesser probative value on the May 2003 private medical opinion that the Veteran's relevant symptoms could be caused by ear and head trauma during active service because of its entirely speculative nature.  Further, the lay statements of record by the Veteran and the appellant are probative evidence insofar as they report observable symptomatology.  However, to the extent that such statements assert a nexus between right-sided brain damage and active service, they are afforded lesser probative value, as neither he nor the appellant possess medical expertise.  Moreover, the absence of any related medical evidence for an extended temporal period after discharge from active service weighs against a finding that the claimed right-sided brain damage had onset during active service or was continuous since service.  

During the pendency of the appeal, the RO granted the Veteran's separate claim of entitlement to service connection for posttraumatic stress disorder (PTSD) based on the same traumatic event that he reported resulted in his claimed right-sided brain damage.  However, even accepting that he sustained head trauma during active service, the Board places greater probative value on the absence of in-service treatment for a head injury, the lack of related post-service treatment until many years after service separation, and the absence of probative medical evidence that supports the claim.  

Rather, the Board affords the most probative value to the March 2012 VA opinion, which is factually accurate, fully articulated, and supported by sound reasoning.  Notably, the examiner considered the Veteran's normal service treatment records and an absence of related complaints until 55 years after active service to support his opinion that the Veteran's right-sided brain damage was less likely than not incurred during active service.  Additionally, the examiner concluded that the brain diagnoses were most likely caused by or related to his longstanding hyperlipidemia, hypertension, history of tobacco use, and the natural effects of age.  

Given the evidence as discussed above, the preponderance of evidence weighs against the claim of entitlement to service connection for right-sided brain damage.  As such, there is no reasonable doubt to be resolved and the appeal is denied.  

Earlier Effective Date for the Grant of Service Connection for Vertigo

The appellant claims an effective date earlier than May 23, 2003, for the grant of service connection for vertigo.  She maintains that the effective date should be September 16, 2002, the date of the claim for right-sided brain damage because the Veteran asserted problems with balance and equilibrium in a May 2003 NOD as part of the brain injury claim.  She contends that it was his intent to include a claim of vertigo as part of the claim for right-sided brain damage and the effective date should be the date of the original brain injury claim.

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date; otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A review of the relevant evidence of record shows that the Veteran did not report symptoms of vertigo in a July 2001 VA audiology examination.  Private treatment records from May 2003 document that he was being treated for complaints including dizziness, vertigo, and falls.  In June 2005, he was being treated for peripheral neuropathy and mild tremor.  

Following a review of the relevant evidence of record, the preponderance of evidence weighs against the claim of entitlement to an effective date earlier than May 23, 2003, for the grant of service connection for vertigo.  

Significantly, no communication in the record, including the Veteran's September 2002 claim of entitlement to service connection for right-sided brain damage, may be reasonably construed as a formal or informal claim for service connection vertigo until the May 2003 NOD, which reported relevant symptoms. Similarly, the medical evidence does not document symptoms until May 2003.

The proper effective date for the grant of a claim of service connection is the date of receipt of the claim or the date entitlement arose, whichever is the later.  Moreover, without a formal or informal claim for service connection prior to May 23, 2003, an earlier effective date is not warranted.  As such, the preponderance of the evidence is against the claim of entitlement to an earlier effective date than May 23, 2003, for the grant of service connection for vertigo.  There is no reasonable doubt to be resolved and the appeal is denied.  

Finally, with respect to all claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for a lung disorder, to include asbestosis, is denied.  

Service connection for right-sided brain damage is denied.  

An effective date earlier than May 23, 2003, for the grant of service connection for vertigo is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


